 



EXHIBIT (10)(y)
THIRD AMENDMENT TO
J. ALEXANDER’S CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
(as amended and restated as of January 1, 1997)
     WHEREAS, effective as of January 1, 1992, Volunteer Capital Corporation
(which subsequently changed its name to J. Alexander’s Corporation), a Tennessee
corporation (the “Company”), established the Volunteer Capital Corporation
Employee Stock Ownership Plan (the “Plan”) to enable its eligible employees to
share in the growth and prosperity of the Company; and
     WHEREAS, the name of the Plan was subsequently changed to be J. Alexander’s
Corporation Employee Stock Ownership Plan; and
     WHEREAS, the Company restated the Plan, effective January 1, 1997 (the
“1997 Restatement”), and has amended the 1997 Restatement twice to make changes
required as a result of Federal tax legislation; and
     WHEREAS, the Company desires to amend the 1997 Restatement again (i) to
lower the mandatory cash-out limit from $5,000 to $1,000 and (ii) to update the
Plan’s claims procedures in accordance with regulations promulgated by the U.S.
Department of Labor.
     NOW, THEREFORE, in consideration of the premises, effective as of
January 1, 2006 (except for such other dates as may be noted for certain
provisions), the Company hereby amends the 1997 Restatement of the Plan in the
following respects:
     1. Effective for distributions on or after March 28, 2005, the first
paragraph of Section 4.3(b) is amended to provide as follows:
     (b) After termination of employment with Employer and with all Affiliated
Companies (other than for disability, normal retirement, early retirement,
delayed retirement, or death), but no later than the end of the Plan Year
following the Plan Year in which such termination occurs, the Participant shall
be entitled to receive a “cash out” of such Participant’s “vested benefit” as
determined pursuant to Section 6.8 provided that corporate officers of the
Company may receive the cash out referred to in this Section 4.3(b) only if such
“vested benefit” is not greater than $10,000. Distribution to a corporate
officer of the Company of a vested benefit greater than $10,000 shall occur at
the time provided in the last paragraph of this Section 4.3(b). Such cash out of
the vested benefit shall not be made in the absence of written consent thereto
by the Participant if the vested benefit (as determined pursuant to Section 6.8)
is greater than $1,000. If the vested benefit is not greater than $1,000, the
Participant shall receive a mandatory distribution of the vested benefit in a
lump sum, regardless of whether the Participant consents to such distribution,
during the Plan Year following the Plan Year in which termination of employment
occurs. For the sole purpose of determining whether the

1



--------------------------------------------------------------------------------



 



vested benefit is not greater than $1,000 or $10,000, as the case may be,
Company Stock in the Participant’s Company Stock Sub-Account shall be valued at
its market value on the first trading date of the Plan Year during which the
distribution is scheduled to occur. A Participant having a vested benefit of
zero shall be deemed to have been cashed out hereunder on the date of his
termination of employment. Upon such a deemed payment, the Participant’s
nonvested Account balance shall become a Forfeiture upon the date of the cash
out. Such Forfeiture shall then be allocated to the Accounts of other
Participants as provided in Section 5.2.
     2. Effective for distributions on or after March 28, 2005, Section 6.1(a)
is amended to provide as follows:
     (a) Retirement. Distribution shall occur no later than the end of the Plan
Year following the Plan Year in which a Participant retires on or after his
Early Retirement Date (subject to the right of the Participant as provided in
Section 6.1(f) to delay the distribution until his Normal Retirement Date if the
value of the vested benefit is greater than $1,000). If a Participant retires on
or after his Normal Retirement Date, distribution shall occur no later than the
end of the 60-day period after the close of the Plan Year in which the
Participant retired regardless of whether the Participant consents to the timing
of the distribution.
     3. Effective for distributions on or after March 28, 2005, Section 6.1(b)
is amended to provide as follows:
     (b) Death or Disability. Distribution shall occur no later than the end of
the Plan Year following the close of the Plan Year in which occurs a
Participant’s Disability Benefit Date (subject to the consent requirements of
Section 6.1(f)), and distribution shall occur no later than the end of the Plan
Year following the close of the Plan Year in which a Participant terminates
employment with the Employer (or a Former Participant’s employment with an
Affiliated Company) by reason of his death (regardless of whether the
Beneficiary consents to the timing of such distribution). If the Participant
dies before the date distributions begin, distribution of the Participant’s
Account balance must be completed by December 31 of the calendar year containing
the fifth (5th) anniversary of the Participant’s death.
     4. Effective for distributions on or after March 28, 2005, Section 6.1(c)
is amended to provide as follows
                  (c) Other Termination. If the Participant’s employment with
Employer and with all Affiliated Companies is terminated other than for
disability, normal retirement, early retirement, delayed retirement or death,
distribution shall occur at the time provided in Section 4.3(b) for a “cash out”
of such Participant’s benefits, subject to the right of the Participant (as
provided in Sections 4.3(b) and 6.1(f)) to delay the distribution until his
Normal Retirement Date if the present value of his vested benefit is greater
than $1,000.

2



--------------------------------------------------------------------------------



 



     5. Effective for distributions on or after March 28, 2005, Section 6.1(f)
is amended to provide as follows:
     (f) Option to Delay. Except for a distribution on account of a
Participant’s death, no distribution whose value exceeds $1,000 shall be made
prior to the Participant’s Normal Retirement Date without the written consent of
the Participant.
     3. Effective for distributions on or after March 28, 2005, the last
paragraph of Section 6.1 is amended to provide as follows:
     The Plan shall give written notice to a Participant or Beneficiary,
eligible for a distribution of benefits pursuant to this Section 6.1. Such
notice shall be given to an eligible Participant or Beneficiary no less than
30 days but no more than 90 days prior to the proposed date of distribution.
Distribution of such benefits in excess of $1,000 during this period shall
comply with the written consent requirement of Section 6.1(f). However, if the
distribution is one to which Sections 401(a)(11) and 417 of the Code do not
apply, such distribution may commence less than 30 days after such notice
provided that the Committee clearly informs the Participant or Beneficiary that
he has a right to a period of at least 30 days after receiving such notice to
consider the decision of whether or not to elect a distribution and that the
Participant or Beneficiary, after receiving such notice, affirmatively elects a
distribution.
     4. Section 8.3 is amended to provide as follows:
     8.3 Claims and Review Procedures. The Committee shall establish reasonable
procedures concerning the filing of claims for benefits hereunder, and shall
administer such procedures uniformly. If a claim is wholly or partially denied,
the Committee shall furnish the claimant, within a reasonable period of time,
but not later than 90 days after receipt of the claim by the Committee, a notice
of such denial (unless the Committee determines that special circumstances
require an extension of time for processing the claim), setting forth at least
the following information in language calculated to be understood by the
claimant:

  (a)   the specific reason or reasons for the denial;     (b)   specific
reference to pertinent Plan provisions on which the denial is based;     (c)   a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and     (d)   an explanation of the claims review procedure in the
Plan, including the applicable time limits and the Participant’s right to bring
a civil action under ERISA.

3



--------------------------------------------------------------------------------



 



     If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension, which provides the reason for
the extension and the date by which a decision is expected to be rendered, shall
be furnished to the Participant before the end of the initial 90 days. In no
event shall such extension exceed a period of 90 days after the end of the
initial period.
     In the event a claim for benefits is denied, or if the Participant has had
no response to such claim within 90 days of its submission (subject to extension
as provided above), in which case the claim for benefits shall be deemed to have
been denied, the Participant or his duly authorized representative, may request
in writing to the Committee a review of such adverse benefit determination. Such
written request must be made not more than 60 days following the receipt of
written notice of the adverse benefit decision (or 60 days from the date such
claim is deemed to be denied). In pursuing such appeal, the Participant or his
duly authorized representative:

  (a)   shall be permitted to submit written comments, records or other
information relating to the claim; and     (b)   shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim (i.e., relied upon in making the
benefit determination, or submitted, considered or generated in the course of
making the benefit determination).

     The review on appeal of the initial adverse benefit decision shall be
conducted by the Committee. The review shall take into account all information
submitted by the Participant relating to the claim, regardless of whether such
information was submitted or considered in the initial decision. The decision on
review shall be made within a reasonable period of time, but not later than
60 days following receipt of the request for review (subject to extension for an
additional period of 60 days if required by special circumstances). If an
extension of time is required due to special circumstances, the Committee shall
notify the Participant in writing, prior to the expiration of the time limit
specified in the preceding sentence, of the extension, the special circumstances
requiring the extension and the date by which the Committee expects to make the
benefit decision. In no event shall such an extension exceed a period of 60 days
after the end of the initial period. If the benefit decision or review is not
furnished to the Participant within the time limit specified, the claim shall be
deemed denied on review.
     The decision on review shall be made in writing, shall be written in a
manner calculated to be understood by the claimant, and shall include the
following:

  (a)   the specific reason or reasons for the denial;

4



--------------------------------------------------------------------------------



 



  (b)   specific reference to the pertinent Plan provisions on which the denial
was based;     (c)   a statement that the Participant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
materials and required information relevant to the claim; and     (d)   a
statement of the Participant’s right to bring an action under ERISA.

     Any decision by the Committee pursuant to the claims procedure described in
this Section 8.3 shall be conclusive and binding on all persons and shall be
subject to judicial review only when it is shown by clear and convincing
evidence that the Committee acted in an arbitrary and capricious manner.
     IN WITNESS WHEREOF, J. Alexander’s Corporation has caused this Third
Amendment to the 1997 Restatement of the Plan to be executed this 26th day of
April, 2006, effective as of January 1, 2006 (except for such other dates as may
be noted herein) by its duly authorized officers.

                      J. ALEXANDER’S CORPORATION    
 
               
 
  By /s/ J. Michael Moore                     Title:  Vice President of Human
Resources    
 
         

ATTEST:
 
/s/ Ruth Ann Tidwell

5